     Case 2:20-cv-00271-WKW-SMD Document 4 Filed 09/11/20 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

 BYRON SMITH,                              )
                                           )
              Plaintiff,                   )
                                           )
       v.                                  )     CASE NO. 2:20-CV-271-WKW
                                           )               [WO]
 MCR PUBLISHING, INC.,                     )
                                           )
              Defendant.                   )

                                      ORDER

      Plaintiff Byron Smith brings this action against Defendant MCR Publishing,

Inc., alleging copyright infringement in violation of the Copyright Act, 17 U.S.C.

§§ 106, 501. Counsel for Plaintiff, Mr. Richard P. Liebowitz, has made quite a name

for himself in his short legal practice. To name a few, he has been called “a copyright

troll,” “a legal lamprey,” and an “example of the worst kind of lawyering.”

Usherson v. Bandshell Artist Mgmt., No. 19-CV-6368 (JMF), 2020 WL 3483661,

at *1 (S.D.N.Y. June 26, 2020) (cleaned up) (collecting cases). He has earned these

disreputable names, not from clients or opposing counsel or even on the street, but

from the federal judiciary, most prevalently in the Southern District of New York,

where he has filed more than 1,200 copyright infringement cases. See id. at *1; see

also Wilson v. D’apostrophe Design, Inc., No. 20CV0003LAKKHP, 2020 WL

4883849, at *3 (S.D.N.Y. Aug. 20, 2020) (“Wilson’s attorney, Mr. Liebowitz,
     Case 2:20-cv-00271-WKW-SMD Document 4 Filed 09/11/20 Page 2 of 3




started filing copyright cases in this District in 2017. Since then, Mr. Liebowitz has

become one of the most frequently sanctioned lawyers in this District for violations

of court orders as well as dishonesty under oath.”) (citations omitted).

      In Usherson, Judge Furman imposed monetary sanctions against Mr.

Liebowitz totaling $103,517.49 for repeatedly lying to the court concerning his

compliance with a court order, for falsely alleging that the photograph was

registered, and for not conducting a reasonable investigation into the copyright

registration issue prior to filing suit. 2020 WL 3483661, at *20. Judge Furman also

ordered Mr. Liebowitz to file a copy of the court’s “Opinion and Order on the docket

of any currently pending case that was brought by Mr. Liebowitz or his firm” no

later than July 27, 2020. Id. at *22.

      This case was brought by Mr. Liebowitz and was pending on June 26, 2020,

the date Judge Furman entered the Usherson decision. Yet, Mr. Liebowitz did not

file a copy of the Usherson decision in this case, contrary to his representation to

Judge Furman. See Usherson v. Bandshell Artist Mgmt., No. 19-CV-6368 (JMF)

(S.D.N.Y. July 27, 2020) (ECF No. 82) (Liebowitz’s declaration that he “searched

on Pacer, in every federal judicial district around the country for [his] name as

counsel of record” and “filed the Court’s Order” in “every currently pending case

brought by [him] and [his law firm]”).




                                          2
      Case 2:20-cv-00271-WKW-SMD Document 4 Filed 09/11/20 Page 3 of 3




      Accordingly, it is ORDERED that on or before September 18, 2020, Mr.

Liebowitz shall file in this case a copy of Judge Furman’s Opinion and Order,

Usherson v. Bandshell Artist Mgmt., No. 1:19-cv-6368-JMF (S.D.N.Y. June 26,

2020) (ECF No. 68). By the same date, he also shall inform Judge Furman’s

chambers that he failed to file the Opinion and Order in this case, and he shall file a

declaration in this case attesting that he did so.

      DONE this 11th day of September, 2020.

                                                      /s/ W. Keith Watkins
                                                UNITED STATES DISTRICT JUDGE




                                            3
